Exhibit 10.6

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT, effective as of June 6, 2013 (this
“Agreement”), is entered into by and among UTi Worldwide Inc., a BVI Business
Company incorporated under the laws of the British Virgin Islands with BVI
company number 141257 (the “Company”), and other persons and entities signatory
hereto (each, a “Holder” and together, the “Holders”).

ARTICLE I

DEFINITIONS

 

Section 1.01 Definitions. The following terms shall have the meanings ascribed
to them below:

“Agreement” means this Agreement, as amended, modified or supplemented from time
to time, in accordance with the terms hereof, together with any exhibits,
schedules or other attachments thereto.

“Board” has the meaning set forth in Section 2.06.

“Business Day” means any day other than a Saturday, Sunday or a day on which
banks in New York, New York are authorized or obligated by applicable law or
executive order to close or are otherwise generally closed.

“Commission” means the United States Securities and Exchange Commission or any
other federal agency at the time administering either the Securities Act or the
Exchange Act.

“Company” has the meaning set forth in the preamble to this Agreement.

“Covered Person” has the meaning set forth in Section 3.01.

“Damages” has the meaning set forth in Section 3.01.

“Demand Registration” has the meaning set forth in Section 2.01(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.



--------------------------------------------------------------------------------

“Holder” and “Holders” has the meaning set forth in the preamble to this
Agreement, and shall include any Permitted Transferee that becomes a Holder
pursuant to Section 4.04.

“Holders’ Counsel” has the meaning set forth in Section 2.03.

“Indemnified Party” has the meaning set forth in Section 3.03.

“Indemnifying Party” has the meaning set forth in Section 3.03.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Ordinary Shares” means the Company’s ordinary shares of no par value (and any
other securities into which or for which the Ordinary Shares may be converted or
exchanged pursuant to a dividend, stock split, plan of recapitalization,
reorganization, merger, sale of assets or otherwise).

“P2 Capital” means P2 Capital Partners, LLC, a Delaware limited liability
company.

“Participating Holders” means Holders participating in the registration relating
to the Registrable Securities.

“Permitted Transferee” has the meaning set forth in Section 4.04.

“Person” means any individual, corporation, partnership, firm, limited liability
company, joint venture, trust, association, unincorporated organization,
university, group, joint-stock company or other entity.

“Piggyback Registration” has the meaning set forth in Section 2.02(a).

“register”, “registered” and “registration” mean any registration effected by
preparing and (a) filing a Registration Statement in compliance with the
Securities Act (and any post-effective amendments filed or required to be filed)
and the declaration or ordering of effectiveness of such Registration Statement,
or (b) filing a prospectus and/or prospectus supplement in respect of an
appropriate effective Registration Statement.

“Registrable Securities” means, subject to the last sentence of this definition,
the Ordinary Shares (x) beneficially owned by any of the Holders prior to the
date of this Agreement and (y) acquired by any Holder by way of a dividend,
stock split, recapitalization, plan of reorganization, merger, sale of assets or
otherwise. As to any particular Registrable Securities, such securities shall
cease to be Registrable Securities when (i) they are sold or otherwise
transferred pursuant to an effective registration statement under the Securities
Act, (ii) they have been sold under Rule 144 (or any similar provision then in
force) under the Securities Act, (iii) they have been sold or otherwise
transferred to any Person other than to a Holder or Permitted Transferee, (iv)

 

2



--------------------------------------------------------------------------------

such Ordinary Shares shall have ceased to be outstanding or (v) no manager,
member, partner, officer, director or employee of the Holder(s) or P2 Capital is
a member of the Board.

“Registration Expenses” has the meaning set forth in Section 2.03.

“Registration Request” has the meaning set forth in Section 2.01(a).

“Registration Statement” means any registration statement of the Company on an
appropriate registration form under the Securities Act that covers any of the
Registrable Securities, including the prospectus, amendments and supplements
thereto, and all exhibits and material incorporated by reference therein.

“Request Date” means the date of the applicable Request Notice.

“Request Notice” has the meaning set forth in Section 2.01(a).

“Requesting Holder” has the meaning set forth in Section 2.01(a).

“Scheduled Black-out Period” means, for each fiscal quarter of the Company, the
period commencing on (and including) the 15th calendar day before the end of the
quarter and ending on (and including) the third Business Day after the date of
release for publication of the Company’s results for such fiscal quarter (or, in
the case of the fourth quarter, the results for the fiscal year then ended).

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

“Shelf Effectiveness Period” has the meaning set forth in Section 2.01(b).

“Shelf Registration Statement” means a Registration Statement on Form S-3 (or
any successor or similar form) or any other appropriate Registration Statement
that may be available at such time, in each case for an offering to be made on a
continuous or delayed basis pursuant to Rule 415 (or any successor or similar
provision) under the Securities Act covering Registrable Securities.

“Suspension Notice” has the meaning set forth in Section 2.06.

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal in an underwritten offering and not as part of such dealer’s
market-making activities.

“Underwriters’ Maximum Number” means, for any Piggyback Registration, that
number of securities to which such registration should, in the opinion of the
managing

 

3



--------------------------------------------------------------------------------

Underwriter(s) of such registration, in the light of marketing factors
(including an adverse effect on the per share offering price), be limited.

ARTICLE II

REGISTRATION RIGHTS

Section 2.01 Demand For Registration; Shelf Registration.

(a) Requests for Registration. Subject to the blackout provisions contained in
Section 2.06 and the limitations set forth in this Section 2.01, a Holder or
group of Holders (such Holder or group of Holders, the “Requesting Holder(s)”)
shall have the right to require the Company to effect a registration under the
Securities Act with respect to Registrable Securities beneficially owned by such
Requesting Holder(s) (a “Registration Request”) by delivering a written request
therefor (a “Request Notice”) to the Company. Any registration requested by a
Holder or Holders pursuant to this Section 2.01(a) is referred to in this
Agreement as a “Demand Registration”. For the avoidance of doubt, the Company,
at its sole option, may elect to utilize an existing Registration Statement for
the purpose of registering any Registrable Securities covered by a Demand
Registration.

(b) Shelf Registration. The registration of the Registrable Securities pursuant
to such Demand Registration shall be in the form of a Shelf Registration
Statement only. Upon receipt of such Demand Registration, the Company shall use
commercially reasonable efforts to, as soon as practicable, file with the
Commission and cause to make available an effective (unless it becomes effective
automatically upon filing) Shelf Registration Statement on an appropriate form
under the Securities Act relating to the offer and sale of the Registrable
Securities by the Holders from time to time in accordance with the methods of
distribution set forth in the Shelf Registration Statement and Rule 415 under
the Securities Act. The Company shall not be obliged under this Section 2.01 to
file or cause to be effective more than two Shelf Registration Statements. The
Company agrees to use its commercially reasonable efforts to keep the Shelf
Registration Statement continuously effective until all Ordinary Shares held by
the Holders cease to be Registrable Securities (the “Shelf Effectiveness
Period”).

Section 2.02 Piggyback Registration.

(a) Notice of Piggyback Registration. If the Company proposes to register any of
its equity securities under the Securities Act either for the Company’s own
account or for the account of any of its stockholders (other than for Holder(s)
pursuant to Section 2.01 or pursuant to registrations on Form S-4 or any
successor form, on Form S-8 or any successor form relating solely to securities
issued pursuant to any benefit plan, an offering of securities solely to
then-existing stockholders of the Company, a dividend reinvestment plan, an
exchange offer or a registration on any registration form which does not permit
secondary sales or does not include substantially the same information as would
be required to be included in a Registration Statement) (each such registration
not

 

4



--------------------------------------------------------------------------------

withdrawn or abandoned prior to the effective date thereof being herein called a
“Piggyback Registration”), the Company will give written notice to all Holders
of such proposal not later than the twentieth (20th) day prior to the
anticipated filing date of such Piggyback Registration.

(b) Piggyback Rights. Subject to the provisions contained in Section 2.02(c),
the Company will be obligated and required to use commercially reasonable
efforts to include in each Piggyback Registration such Registrable Securities as
requested in a written notice from any Holder delivered to the Company no later
than ten (10) days following delivery of the notice from the Company specified
in Section 2.02(a).

(c) Priority on Piggyback Registrations. If a Piggyback Registration is an
underwritten registration, and the managing Underwriter(s) shall give written
advice to the Company of an Underwriters’ Maximum Number, then securities will
be included in the following order of priority: (i) equity securities proposed
to be included in such Piggyback Registration by the Company for its own
account, or on the account of such holder or holders for whom or for which the
registration was originally being effected pursuant to demand or other
registration rights, as applicable, and (ii) if the Underwriters’ Maximum Number
exceeds the number of securities proposed to be included pursuant to clause (i),
then such excess, up to the Underwriters’ Maximum Number, shall be allocated pro
rata to Participating Holders and any holders of other piggyback registration
rights on the basis of the number of securities requested to be included therein
by each such Person.

(d) Selection of Underwriter(s). If the Piggyback Registration is proposed to be
underwritten, the Company will so advise the Holders in the notice referred to
in Section 2.02(a). In such event, the right of any Holder to registration
pursuant to this Section 2.02 will be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting. The Company, or the holder or
holders for whom or for which such registration was originally being effected
pursuant to demand or other registration rights, as applicable, shall have the
sole right to select the managing Underwriter(s) in any such underwritten
Piggyback Registration.

Section 2.03 Registration Expenses. In connection with registrations pursuant to
Section 2.01 or 2.02 hereof, the Company shall pay the following registration
costs and expenses incurred in connection with the registration thereunder (the
“Registration Expenses”): (i) registration and filing fees and expenses,
including, without limitation, those related to filings with the Commission,
(ii) fees and expenses of compliance with state securities or blue sky laws
(including reasonable fees and disbursements of counsel in connection with blue
sky qualifications of the Registrable Securities), (iii) reasonable processing,
duplicating and printing expenses, including, without limitation, expenses of
printing any prospectuses or issuer free writing prospectuses reasonably
requested by any Participating Holder, (iv) the Company’s internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties, the expense of any liability
insurance and the expense of any annual audit or

 

5



--------------------------------------------------------------------------------

quarterly review), (v) fees and expenses, if any, incurred in connection with
listing the Registrable Securities for trading on a national securities
exchange, including, without limitation, fees and expenses of The Nasdaq Global
Select Market, (vi) fees and expenses, if any, incurred with respect to any
filing with FINRA, (vii) fees and expenses and disbursements of counsel for the
Company and fees and expenses for independent certified public accountants
retained by the Company, and (viii) fees and expenses of any special experts
retained by the Company in connection with such registration. Each Participating
Holder shall be responsible for any underwriting fees, discounts or commissions
as well as the fees and expenses and disbursements of counsel for such
Participating Holder (“Holders’ Counsel”) attributable to the sale of
Registrable Securities pursuant to a Registration Statement.

Section 2.04 Registration Procedures. In the case of each registration effected
by the Company pursuant to this Agreement, the Company shall keep each
Participating Holder advised in writing as to the initiation of each
registration and as to the completion thereof. In connection with any such
registration (in each case, to the extent applicable):

(a) The Company shall provide the Participating Holders and their counsel with a
reasonable opportunity to review, and comment on, the Registration Statement
with respect to Registrable Securities as provided hereunder prior to the filing
thereof with the Commission, and the Company shall consider and respond to all
such comments in good faith. The Company shall prepare and file with the
Commission a Registration Statement with respect to such Registrable Securities
and use its commercially reasonable efforts to cause such Registration Statement
to become effective (unless it becomes effective automatically upon filing), or
prepare and file with the Commission a prospectus supplement with respect to
such Registrable Securities pursuant to an effective Registration Statement.

(b) The Company will prepare and file with the Commission such amendments and
supplements to the Registration Statement, prospectus, prospectus supplement or
any issuer free writing prospectus used in connection with such Registration
Statement as may be necessary to comply with the provisions of the Securities
Act applicable to it with respect to the disposition of Registrable Securities
covered thereby for the Shelf Effectiveness Period.

(c) Prior to filing a Registration Statement, a prospectus or any issuer free
writing prospectus or any amendment or supplement to such Registration
Statement, prospectus or issuer free writing prospectus, the Company will make
available to each Participating Holder and to Holders’ Counsel copies of such
Registration Statement, prospectus or issuer free writing prospectus and each
amendment or supplement as proposed to be filed, together with any exhibits
thereto, and thereafter, furnish to such Participating Holders and Holders’
Counsel such number of copies of such Registration Statement, prospectus or
issuer free writing prospectus and each amendment and supplement thereto, the
prospectus included in such Registration Statement (including each preliminary
prospectus) and such other documents or information as such Participating Holder
or Holders’ Counsel may reasonably request in order to facilitate the

 

6



--------------------------------------------------------------------------------

disposition of the Registrable Securities in accordance with the plan of
distribution set forth in the prospectus included in the Registration Statement.

(d) The Company will promptly notify each Participating Holder of any stop order
issued or threatened by the Commission and use commercially reasonable efforts
to prevent the issuance of such stop order or, if issued, to remove it as soon
as reasonably possible.

(e) On or prior to the date on which the Registration Statement is declared
effective, the Company shall use commercially reasonable efforts to register or
qualify such Registrable Securities under such other securities or blue sky laws
of such jurisdictions as any Participating Holder reasonably requests and do any
and all other lawful acts and things which may be necessary or advisable to
enable the Participating Holders to consummate the disposition in such
jurisdictions of such Registrable Securities, and use commercially reasonable
efforts to keep each such registration or qualification (or exemption therefrom)
effective while the Registration Statement is effective; provided, that the
Company will not be required to (i) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
paragraph (e), (ii) subject itself to taxation in any such jurisdiction or
(iii) consent to general service of process in any such jurisdiction.

(f) The Company will notify each Participating Holder and Holders’ Counsel
promptly and confirm such notice in writing, (i) when any prospectus, prospectus
supplement, post-effective amendment or issuer free writing prospectus has been
filed and, with respect to a Registration Statement or any post-effective
amendment, when the same has become effective, (ii) of any request by the
Commission or any other federal or state governmental authority for amendments
or supplements to a Registration Statement, prospectus or issuer free writing
prospectus for additional information to be included in any Registration
Statement, prospectus or issuer free writing prospectus, (iii) of the issuance
by any state securities commission or other regulatory authority of any order
suspending the qualification or exemption from qualification of any of the
Registrable Securities under state securities or blue sky laws or the initiation
of any proceedings for that purpose, and (iv) of the happening of any event that
makes any statement made in a Registration Statement or any related prospectus
or issuer free writing prospectus or any document incorporated or deemed to be
incorporated by reference therein untrue or that requires the making of any
changes in such Registration Statement, prospectus, issuer free writing
prospectus or documents so that they will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements in the Registration Statement, prospectus or
issuer free writing prospectus (in the case of any prospectus or issuer free
writing prospectus, in light of the circumstances in which they were made) not
misleading; and, as promptly as practicable thereafter, prepare and file with
the Commission a supplement or amendment to such Registration Statement,
prospectus or issuer free writing prospectus so that such Registration
Statement, prospectus or issuer free writing prospectus will not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein (in the case of any prospectus or issuer free
writing prospectus, in light

 

7



--------------------------------------------------------------------------------

of the circumstances in which they were made) not misleading. Each Participating
Holder hereby agrees to keep any disclosures under subsection (iv) above
confidential until such time as a supplement or amendment is filed.

(g) The Company shall use commercially reasonable efforts to ensure the
obtaining of all necessary approvals from FINRA.

(h) The Company shall furnish to each Participating Holder a copy of all
documents filed with and all material correspondence from or to the Commission
in connection with any such offering of Registrable Securities.

(i) For the avoidance of doubt, the Company shall not be required to participate
in any underwritten offering by a Participating Holder nor shall the Company be
required to undertake any marketing efforts or, except as set forth in this
Section 2.04, otherwise cooperate in connection with the offer and sale by a
Participating Holder of Registrable Securities.

Section 2.05 Participating Holders’ Obligations. The Company may require each
Participating Holder to promptly furnish in writing to the Company such
information regarding the distribution of the Registrable Securities as the
Company may from time to time reasonably request and such other information as
may be legally required in connection with such registration, including, without
limitation, all such information as may be requested by the Commission. Each
Participating Holder agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 2.04(f)(iv) hereof,
such Participating Holder will forthwith discontinue disposition of Registrable
Securities pursuant to the Registration Statement covering such Registrable
Securities until such Participating Holder’s receipt of the copies of the
supplemented or amended prospectus or issuer free writing prospectus
contemplated by Section 2.04(f)(iv) hereof, and, if so directed by the Company,
such Participating Holder will deliver to the Company all copies, other than
permanent file copies then in such Participating Holder’s possession and
retained solely in accordance with record retention policies then-applicable to
such Participating Holder, of the most recent prospectus or issuer free writing
prospectus covering such Registrable Securities at the time of receipt of such
notice.

Section 2.06 Blackout Provisions. Notwithstanding anything in this Agreement to
the contrary, by delivery of written notice to the Participating Holders (a
“Suspension Notice”) stating which one or more of the following limitations
shall apply to the addressee of such Suspension Notice, the Company may
(1) postpone effecting a registration under this Agreement or (2) require such
addressee to refrain from disposing of Registrable Securities under the
registration, in either case for a period of no more than 180 consecutive days
from the delivery of such Suspension Notice (which period may not be extended or
renewed), provided that the maximum aggregate number of days in any consecutive
twelve-month period that may be subject to Suspension Notices shall be 180. The
Company may postpone effecting a registration or apply the limitations on
dispositions specified in clause 2 of this Section 2.06 if (x) the Board of
Directors of the

 

8



--------------------------------------------------------------------------------

Company (the “Board”) in good faith determines that such registration or
disposition would materially impede, delay or interfere with any material
transaction then pending or proposed to be undertaken by the Company or any of
its subsidiaries, (y) the Board in good faith determines that the Company is in
possession of material non-public information the disclosure of which during the
period specified in such notice the Board reasonably believes would not be in
the best interests of the Company or (z) during any Scheduled Black-Out Period.

ARTICLE III

INDEMNIFICATION

Section 3.01 Indemnification by the Company. With respect to each Registration
which has been effected pursuant to Section 2.01 or Section 2.02, the Company
agrees, notwithstanding the termination of this Agreement, to indemnify and hold
harmless, to the fullest extent permitted by law, each Participating Holder and
each of its managers, members, partners, officers, directors, employees and
agents, and each Person, if any, who controls such Participating Holder within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act and any controlled Affiliate of such Participating Holder, together with the
managers, members, partners, officers, directors, employees and agents of such
controlling Person (each such Person being referred to herein as a “Covered
Person”), from and against any and all losses, claims, damages, liabilities,
reasonable attorneys’ fees, costs and expenses of investigating and defending
any such claim (collectively, “Damages”) and any action in respect thereof to
which such Participating Holder, and any such Covered Person may become subject
under the Securities Act or otherwise, insofar as such Damages (or proceedings
in respect thereof) arise out of, or are based upon, (i) any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement (including any prospectus or issuer free writing prospectus) (or any
amendment or supplement thereto), or (ii) any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein (in the case of any prospectus or issuer free writing
prospectus, in light of the circumstances in which they were made) not
misleading, and shall reimburse such Participating Holder and each such Covered
Person for any legal and other expenses reasonably incurred by such
Participating Holder or Covered Person in investigating or defending or
preparing to defend against any such Damages or proceedings; provided, however,
that the Company shall not be liable in any such case to the extent that any
such loss, claim, damage, liability (or action or proceeding in respect thereof)
or expense arises out of or is based upon an untrue statement or alleged untrue
statement, or omission or alleged omission, made or incorporated by reference in
such Registration Statement, any such prospectus, issuer free writing prospectus
or preliminary prospectus or any amendment or supplement thereto, or any
document incorporated by reference therein, in reliance upon, and in conformity
with, written information prepared and furnished to the Company by any
Participating Holder or Covered Person expressly for use therein.

 

9



--------------------------------------------------------------------------------

Section 3.02 Indemnification by the Participating Holders. Each of the
Participating Holders agrees, severally and not jointly, to indemnify and hold
harmless the Company, its officers, directors, employees, agents, each
underwriter and each Person, if any, who controls the Company or any of its
subsidiaries within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act and any controlled Affiliate of the Company or
any of its subsidiaries, together with the managers, members, partners,
officers, directors, employees and agents of such Person, to the same extent as
the foregoing indemnity from the Company to the Participating Holders, but only
with respect to information related to the Participating Holders or a Covered
Person, or their plan of distribution, furnished in writing by the Participating
Holders or any Covered Person to the Company expressly for use in any
Registration Statement, prospectus or issuer free writing prospectus, or any
amendment or supplement thereto, or any preliminary prospectus. No Holder shall
be required to indemnify any Person pursuant to this Section 3.02 for any amount
in excess of the net proceeds of the Registrable Securities sold for the account
of such Holder.

Section 3.03 Conduct of Indemnification Proceedings. Promptly after receipt by
any Person (an “Indemnified Party”) of notice of any claim or the commencement
of any action in respect of which indemnity may be sought pursuant to
Section 3.01 or 3.02, the Indemnified Party shall, if a claim in respect thereof
is to be made against the Person against whom such indemnity may be sought (an
“Indemnifying Party”), notify the Indemnifying Party in writing of the claim or
the commencement of such action; provided that the failure to notify the
Indemnifying Party shall relieve the Indemnifying Party from liability that it
may have to an Indemnified Party otherwise than under Section 3.01 or 3.02 to
the extent of any prejudice resulting therefrom. If any such claim or action
shall be brought against an Indemnified Party, and it shall notify the
Indemnifying Party thereof, the Indemnifying Party shall be entitled to assume
the defense thereof with counsel reasonably satisfactory to the Indemnified
Party. After notice from the Indemnifying Party to the Indemnified Party of its
election to assume the defense of such claim or action, the Indemnifying Party
shall not be liable to the Indemnified Party for any legal or other expenses
subsequently incurred by the Indemnified Party in connection with the defense
thereof other than reasonable out-of-pocket costs of investigation; provided,
that the Indemnified Party shall have the right to employ separate counsel to
represent the Indemnified Party who may be subject to liability arising out of
any claim in respect of which indemnity may be sought by the Indemnified Party
against the Indemnifying Party, but the fees and expenses of such counsel shall
be for the account of such Indemnified Party unless (i) the Indemnifying Party
and the Indemnified Party shall have mutually agreed to the retention of such
counsel or (ii) in the reasonable opinion of counsel to such Indemnified Party
representation of both parties by the same counsel would be inappropriate due to
actual or potential conflicts of interest between them, it being understood,
however, that the Indemnifying Party shall not, in connection with any one such
claim or action or separate but substantially similar or related claims or
actions in the same jurisdiction arising out of the same general allegations or
circumstances, be liable for the fees and expenses of more than one separate
firm of attorneys (together with appropriate local counsel) at any time for all
Indemnified Parties. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of

 

10



--------------------------------------------------------------------------------

any claim or pending or threatened proceeding in respect of which the
Indemnified Party is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party. Whether or not the defense of any
claim or action is assumed by the Indemnifying Party, such Indemnifying Party
will not be subject to any liability for any settlement made without its written
consent.

Section 3.04 Contribution. If the indemnification provided for pursuant to this
Article III is due in accordance with the terms hereof, but is held by a court
to be unavailable or unenforceable in respect of any Damages referred to herein,
then each applicable Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Damages in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party on the one
hand and of the Indemnified Party on the other in connection with the statements
or omissions which result in such Damages as well as any other relevant
equitable considerations. The relative fault of the Indemnifying Party on the
one hand and of the Indemnified Party on the other shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Indemnifying Party or by the Indemnified
Party, and by such party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. In no event shall
the liability of any Holder hereunder be in excess of the net proceeds of the
Registrable Securities sold for the account of such Holder or the amount for
which such Indemnifying Party would have been obligated to pay by way of
indemnification if the indemnification provided in this Article III.

ARTICLE IV

MISCELLANEOUS

Section 4.01 Lock-Up. Each Holder of Registrable Securities agrees to enter into
a lock-up agreement with the managing Underwriter for any underwritten offering
of the Company’s securities (whether or not Registrable Securities are included
in such offering), containing terms reasonably acceptable to such managing
Underwriter, covering the period commencing 15 days prior to the effective date
of the Registration Statement or, if applicable, the prospectus supplement,
pertaining to such offering and ending on the 90th day after such effective
date.

Section 4.02 Termination of Registration Rights. The rights granted under this
Agreement shall terminate on the first date that no manager, member, partner,
officer, director or employee of any Holder or P2 Capital is a member of the
Board.

Section 4.03 Amendment and Modification. This Agreement may be amended, modified
and supplemented, and any of the provisions contained herein may be waived, only
by a written instrument signed by the Company and each Holder, provided that the

 

11



--------------------------------------------------------------------------------

addition of a Permitted Transferee as a Holder hereunder shall not constitute an
amendment or modification for purposes of this Section 4.03.

Section 4.04 Assignment; Binding Effect; Entire Agreement. The rights and
obligations hereunder may be assigned in whole or in part by any Holder to a
controlled affiliate of such Holder or to any member, partner or stockholder of
any such Holder (a “Permitted Transferee”) without the consent of the Company or
the other Holders. Such assignment shall be effective upon receipt by the
Company of (x) written notice from the Holder certifying that the transferee is
a Permitted Transferee, stating the name and address of the Permitted Transferee
and identifying the amount of Registrable Securities with respect to which the
rights under this Agreement are being transferred, and (y) a written agreement
from the Permitted Transferee to be bound by all of the terms of this Agreement.
Upon receipt of the documents referenced in (x) and (y) above, the Permitted
Transferee shall thereafter be deemed to be a “Holder.” Except as set forth
above, this Agreement and the rights and obligations hereunder may not be
assigned by any party hereto without the prior written consent of each of the
other parties hereto. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
permitted successors and assigns. This Agreement sets forth the entire agreement
and understanding between the parties as to the subject matter hereof and merges
and supersedes all prior discussions, agreements and understandings of any and
every nature among them with respect to the subject matter hereof.

Section 4.05 Severability. In the event that any provision of this Agreement or
the application of any provision hereof is declared to be illegal, invalid or
otherwise unenforceable by a court of competent jurisdiction, the remainder of
this Agreement shall not be affected except to the extent necessary to delete
such illegal, invalid or unenforceable provision unless that provision held
invalid shall substantially impair the benefits of the remaining portions of
this Agreement.

Section 4.06 Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including fax or similar writing) and shall
be given to:

 

If to the

Company:

        

UTi Worldwide Inc.

c/o UTi, Services, Inc.

100 Oceangate, Suite 1500

Long Beach, California 90802

Facsimile: (562) 552-9423

Attention: Lance E. D’Amico

      With copies (which shall not constitute notice) to:   

Cravath, Swaine & Moore LLP

825 Eighth Avenue

New York, New York 10019

 

 

12



--------------------------------------------------------------------------------

  

Facsimile:

   (212) 474-3700   

Attention:

   Robert I. Townsend III       Damien R. Zoubek      

If to the

Holders:

        

P2 Capital Partners, LLC

590 Madison Avenue, 25th Floor

New York, New York 10022

Facsimile: (212) 508-5557

Attention: Josh Paulson

     

With copes (which shall not constitute notice) to:

  

Debevoise & Plimpton, LLP

909 Third Avenue

New York, New York 10022

Facsimile: (212) 909-6836

Attention: Andrew L. Bab

or such other address or fax number as such party may hereafter specify for the
purpose of giving such notice to such party. Each such notice, request or other
communication shall be deemed to have been received (a) if given by fax, when
such fax is transmitted to the fax number specified pursuant to this
Section 4.06 and appropriate confirmation is received, or (b) if given by any
other means, when delivered in person or by overnight courier or two
(2) business days after being sent by registered or certified mail (postage
prepaid, return receipt requested).

Section 4.07 Headings. The headings in this Agreement are for convenience of
reference only and shall not constitute a part of this Agreement, nor shall they
affect their meaning, construction or effect.

Section 4.08 Counterparts. This Agreement may be executed via facsimile or
electronic transmission and in any number of counterparts, each of which shall
be deemed to be an original instrument and all of which together shall
constitute one and the same instrument.

Section 4.09 Remedies. In the event of a breach or a threatened breach by any
party to this Agreement of its obligations under this Agreement, any party
injured or to be injured by such breach will be entitled to specific
performance, without posting a bond, of its rights under this Agreement or to
injunctive relief, in addition to being entitled to exercise all rights provided
in this Agreement and granted by law, it being agreed by the parties that the
remedy at law, including monetary damages, for breach of any such provision will
be inadequate compensation for any loss and that any defense or objection

 

13



--------------------------------------------------------------------------------

in any action for specific performance or injunctive relief that a remedy at law
would be adequate is waived.

Section 4.10 Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement
and any claim, controversy or dispute arising under or related to this Agreement
and/or the interpretation and enforcement of the rights and duties of the
parties shall be governed by and construed in accordance with the laws of the
State of Delaware without reference to the conflict of laws principles thereof,
except as to matters relating to the corporate governance of the Company, which
matters shall be governed by and construed in accordance with the laws of the
British Virgin Islands. Each of the Holders and the Company (a) irrevocably and
unconditionally consents to the exclusive personal jurisdiction and venue of the
Chancery Court of the State of Delaware and any state appellate court therefrom
within the State of Delaware (or, if the Delaware Court of Chancery declines to
accept jurisdiction over a particular matter, any state or federal court within
the State of Delaware), (b) agrees that it shall not attempt to deny or defeat
such personal jurisdiction and venue by motion or other request for leave from
any such court, (c) agrees that it shall not bring any action relating to this
Agreement or otherwise in any court other than the Chancery Court of the State
of Delaware and any state appellate court therefrom within the State of Delaware
(or, if the Delaware Court of Chancery declines to accept jurisdiction over a
particular matter, any state or federal court within the State of Delaware) and
(d) irrevocably waives the right to trial by jury.

[Signature pages follow]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

UTI WORLDWIDE INC. By:   /s/ Lance D’Amico Name:   Lance D’Amico Title:   Senior
Vice President   P2 Capital Master Fund I, L.P.  

By: P2 Capital Partners, LLC

as Investment Manager

By:   /s/ Claus Moller Name:   Claus Moller Title:   Managing Member P2 Capital
Master Fund V, L.P.  

By: P2 Capital Partners, LLC

as Investment Manager

By:   /s/ Claus Moller Name:   Claus Moller Title:   Managing Member P2 Capital
Master Fund VI, L.P.  

By: P2 Capital Partners, LLC

as Investment Manager

By:   /s/ Claus Moller Name:   Claus Moller Title:   Managing Member P2 Capital
Master Fund VIII, LLC  

By: P2 Capital Partners, LLC

as Investment Manager

By:   /s/ Claus Moller Name:   Claus Moller Title:   Managing Member

 

15